Johnston, C. J.
(dissenting) : In my view there was sufficient ground for granting a new trial. No one questions the contention that ordinarily the burden of proving payment is upon the party pleading it, but as the pleadings were formed and the issues joined, the instruction did not fairly present the case to the jury. The plaintiff pleaded the indebtedness, the defendant admitted that the debt had existed but alleged that it had been paid, setting forth a receipt in full by plaintiff, and its letter stating that payment in full had been made. The plaintiff replied, admitted the giving of the receipt and the writing of the letter acknowledging payment, but pleaded that they were given by mistake. The receipt and acknowledgment of payment in full admitted to have been given raised the presumption of payment and without more the jury would have been instructed to find for the defendant. To meet this situation it was essential for plaintiff to avoid the effect of the receipt and plead nonpayment. It did allege that while a receipt in full was given, the debt was in fact not paid. Having made an affirmative allegation as matter of avoidance, the burden to prove it as has been decided was upon the plaintiff. (Meeh v. Railway Co., supra; Knox v. Pearson, supra; Cottom v. Insurance Co., supra.) If it had been averred in the reply that the receipt and acknowledgment given by plaintiff had been ob-*536tamed by fraud or duress, the burden of proving the averments would have been upon plaintiff, and the same must be true as to an allegation of mistake. It has been said that:
“Where an allegation of non-payment is essential to the stating of plaintiff’s cause of action, a general denial by defendant places the burden of proof on plaintiff. ... If there is a presumption of pay-, ment, either from lapse of time, or from the possession of the evidence of indebtedness by the debtor, the burden of showing non-payment is on the creditor. So where a transaction, on its face, constitutes a payment, the burden of proving the contrary is on the creditor. . . . The burden is upon the creditor to prove new matter in the reply or an amended complaint in avoidance of the defense of payment.” (30 Cyc. 1264, 1265.)
As we have seen the reply of plaintiff set forth new matter in avoidance of a written acknowledgment by plaintiff of payment in full, and under the code such an averment in a reply is deemed to be controverted by the defendant as on direct denial. The burden of maintaining the issue on the new matter rested on the plaintiff and the trial court should have so instructed the jury. It was- a material issue. The evidence to overcome the presumption of payment was not strong and as the case stood, the burden of proving the averments of the reply, if placed upon the plaintiff, might have led to a different result. While the court instructed the jury as to the effect of a receipt in full, it failed to cast the burden of overcoming the receipt upon the plaintiff, and left the jury to infer that the burden of proof rested upon the defendant, upon this branch of the case. It has been decided that a receipt in full given upon a settlement “is a full and perfect defence, prima facie, and casts upon the plaintiff the burden of explaining it, or in some way destroying its effect by his proof.” (Guyette v. Bolton, 46 Vt. 228, 234.)
Marshall, J., joins in this dissent.